                   Case 20-50771-BLS            Doc 5     Filed 09/29/20      Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :    Chapter 7
                                                      :
HERITAGE HOME GROUP, LLC, et al.,1 :                       Case No. 18-11736 (BLS)
                                                      :
                           Debtors.                   :    (Jointly Administered)
                                                      :
------------------------------------------------------x
                                                      :
ALFRED T. GIULIANO, in his capacity as :
Chapter 7 Trustee of HERITAGE HOME :
GROUP, LLC et al.,                                    :
                                                      :
                  Plaintiff,                          :
                                                      :
v.                                                    :    Adv. Proc. No. 20-50771 (BLS)
                                                      :
WAYNE INDUSTRIES, INC.                                :
                                                      :
                  Defendant.                          :
                                                      :
------------------------------------------------------x

                   STIPULATION FOR EXTENSION OF TIME TO RESPOND

         IT IS HEREBY STIPULATED AND AGREED, by and between the above-captioned

plaintiff (the “Plaintiff”) and the above-captioned defendant (“Defendant”), that the Defendant’s

time within which to answer, move or otherwise respond to the Complaint for Avoidance and

Recovery of Preferential Transfers Pursuant to §§ 547 and 550 [D.I. 1] (the “Complaint”) is

extended through and including November 6, 2020.

         IT IS FURTHER STIPULATED AND AGREED that the Defendant hereby waives any

defense it might have pursuant to Federal Rules of Civil Procedure 12(b)(4) and 12(b)(5), as
1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.



RLF1 24047722v.2
                   Case 20-50771-BLS     Doc 5    Filed 09/29/20    Page 2 of 2




incorporated into this proceeding by Federal Rule of Bankruptcy Procedure 7012, without

prejudice to its other defenses of any kind whatsoever.

Dated: September 29, 2020
       Wilmington, Delaware
                                             /s/ Marcos A. Ramos
                                             RICHARDS, LAYTON & FINGER, P.A.
                                             Marcos A. Ramos (No. 4450)
                                             J. Zachary Noble (No. 6689)
                                             One Rodney Square
                                             920 North King Street
                                             Wilmington, DE 19801
                                             Telephone:     (302) 651-7700
                                             Facsimile:     (302) 651-7701
                                             Email: ramos@rlf.com
                                                    noble@rlf.com

                                             Attorneys for the Defendant



                                             /s/ William J. Burnett
                                             FLASTER/GREENBERG, P.C.
                                             William J. Burnett (No. 4078)
                                             Damien Nicholas Tancredi (No. 5395)
                                             1007 North Orange Street, Suite 400
                                             Wilmington, DE 19801
                                             Telephone: (302) 351-1910
                                             Facsimile:      (302) 351-1919
                                             Email: william.burnett@flastergreenberg.com
                                                     damien.tancredi@flastergreenberg.com

                                             Proposed Counsel to Plaintiff, Alfred T. Giuliano,
                                             Chapter 7 Trustee for the Estates of Heritage Home
                                             Group, LLC, et al.




                                            2
RLF1 24047722v.2
